DETAILED ACTION
Drawings
The drawings are objected to because figures 1-3 show rectangle boxes without any corresponding labels or legend for the blank boxes.  The boxes should be labeled so that the drawings can be read clearly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linn-Moran et al. (US-PGPUB 2021/0160315).
Regarding claim 1, Linn-Moran teaches a method for managing an access control list based on an automotive Ethernet, comprising: analyzing a new access control rule input to a vehicle in which the automotive Ethernet is applied [Para 16, determines message type to determine type of processing that will take place]; searching for any one target unit to manage the new access control rule in consideration of at least one of a destination and an application target corresponding to the new access control rule [Para 16, extraction service 115 extract the message and determines type of processing and resources for the type of message]; and storing the new access control rule by transmitting a storage request message corresponding to the new access control rule to the target unit [Para 16, database 113 stores the messages that are extracted and the has type of service data associated with it].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linn-Moran et al. (US-PGPUB 2021/0160315) in view of Nakahara et al. (US-PGPUB 2021/0173634).
Regarding claims 7 and 15, Linn-Moran teaches a method and an apparatus as discussed in rejection of claims 1 and 9.

Nakahara teaches receiving, from the target unit, a storage confirmation message for checking whether storage of the new access control rule succeeds [Para 40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have a storage confirmation message so that further action based on the message can be completed.
Allowable Subject Matter
Claims 2-6, 8, 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harel et al. (US-PGPUB 2021/0185095) teaches emulating multiple electronic control units (ECUs) for multiple components of the vehicle.  A set of instructions is executable by the hardware processor to perform operations for instantiating multiple virtual computing instances in a vehicle computing network within the vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464